Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 1 of 10 PAGEID #: 2337




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



    KIT CHECK, INC.,                                Case No. 2:17-cv-01041-ALM-CMV

    Plaintiff,

    v.                                              Judge Algenon L. Marbley

    HEALTH CARE LOGISTICS, INC.,                    Magistrate Judge Chelsey M. Vascura

    Defendant



     DEFENDANT HEALTH CARE LOGISTICS, INC.’S MOTION FOR STAY IN
           VIEW OF REQUESTS FOR EX PARTE REEXAMINATION

           Defendant Health Care Logistics, Inc. (“HCL”) hereby respectfully moves the

   Court to stay this proceeding in light of five pending Requests for Ex Parte Reexamination

   that HCL has recently filed with the United States Patent and Trademark Office,

   challenging the validity of each of the asserted patent claims.

           As set forth more fully in the accompanying memorandum, Reexamination of the

   Asserted Patents is likely to simplify, if not eliminate, many of the claims involved in this

   case. Furthermore, Plaintiff Kit Check, Inc. (“KCI”) will not be unduly prejudiced by a

   stay, as discovery is still underway and there has been no claim construction decision

   issued. The parties have also obtained leave to amend their infringement contentions and

   invalidity contentions in the future. Proceeding with the case could be unproductive if the

   USPTO finds the asserted claims to be invalid, or if the asserted claims are otherwise

   amended during the course of reexamination.




                                                1
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 2 of 10 PAGEID #: 2338




                                   MEMORANDUM IN SUPPORT

           HCL respectfully requests that this Court stay these proceedings pending HCL’s

   requested ex parte reexamination of each of the five asserted patents: U.S. Patent Nos.

   8,990,099 (“the ’099 Patent”); 9,058,412 (“the ’412 Patent”); 9,058,413 (“the ’413

   Patent”); 9,367,665 (“the ’665 Patent”); and 9,805,169 (“the ’169 Patent”) (collectively

   referred to as the “Asserted Patents”).              In the past week, Requests for Ex Parte

   Reexamination for each of the Asserted Patents were filed with the United States Patent

   and Trademark Office (“USPTO”) Central Reexamination Unit.1 Copies of the requests

   (collectively referred to as the “Requests”) are included with this brief as Exhibit A (ʼ099

   Request); Exhibit B (ʼ412 Request); Exhibit C (ʼ413 Request); Exhibit D (ʼ665 Request);

   and Exhibit E (ʼ169 Request). See Declaration of Beverly Marsh (“Marsh Dec”) at ¶¶ 7-

   11; Exhibits A-E). The Requests seek invalidation of each of the 65 patent claims asserted

   by KCI. HCL alternatively requests a stay of these proceedings pending the USPTO’s

   decision on whether to grant reexamination.

   I.      BACKGROUND

           This lawsuit was filed by KCI on December 1, 2017. (Dkt. No. 1, Complaint). KCI

   asserts that HCL infringes five related patents, all titled “Management of Pharmacy Kits.”

   (Dkt. No. 1; Dkt. No. 53, Joint Stipulation of Partial Dismissal). KCI is presently asserting

   a total of 65 claims from the Asserted Patents against HCL. (See Declaration of Beverly

   Marsh (“Marsh Dec.”) at ¶¶ 3-4).




   1
    The Requests for the ‘099 and ‘413 Patents were filed on July 25, 2019; Requests for the ‘412 and ‘665
   Patents were filed on July 26, 2019, and the Request for the ‘169 Patent was filed on July 29, 2019. See
   Marsh Dec. at ¶¶ 7-11.

                                                       2
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 3 of 10 PAGEID #: 2339




          The parties are currently engaged in discovery. Although a claim construction

   hearing has taken place, the claim construction order has not yet issued. No trial date has

   been scheduled. Id., at ¶ 5. No dispositive motions are pending before the Court. Marsh

   Dec. at ¶ 6.

          HCL filed a motion for stay on January 21, 2019, asking the Court to stay the

   proceedings pending resolution of HCL’s petitions for inter partes review (the “IPR”

   Petitions) of the Asserted Patents that were filed with the Patent Trial and Appeal Board in

   November and December of 2018. (Dkt. No. 48, HCL’s Motion for Stay). On April 29,

   2019, this Court ordered that HCL’s Motion for Stay be held in abeyance until the PTAB

   rendered its decision on HCL’s IPR Petitions. (Dkt. No. 55, Opinion & Order). The parties

   have since notified the Court that the IPR Petitions were denied by the PTAB in June. (Dkt.

   Nos. 57, 58).

          The PTAB did not give any opinion regarding the validity or invalidity of the

   asserted patents. Rather, the PTAB held the IPR Petitions were insufficient in light of a

   perceived failure to identify a motivation to combine the prior art references identified by

   HCL. However, the PTAB did not give any opinion about whether there is, or is not, a

   motivation to combine the prior art references identified in the IPR Petitions, just that HCL

   allegedly did not identify what the motivation to combine was.

          HCL strongly believes that each of the asserted claims is invalid as anticipated

   and/or obvious under 35 U.S.C. §§ 102, 103 in view of the prior art (among other reasons

   for invalidity not relevant to the ex parte reexamination process). As compared with the

   IPR process, ex parte reexamination is an alternative means for invalidating patent claims

   in view of prior patents or printed publications. Whereas IPR petitions are filed before the



                                                3
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 4 of 10 PAGEID #: 2340




   PTAB, requests for ex parte reexamination are filed before the Central Reexamination Unit

   of the USPTO. Participation in one proceeding does not necessarily preclude participation

   in the other: a patent can be both the subject of an IPR petition and a request for ex parte

   reexamination, particularly if the IPR petition is denied and no IPR is instituted. See HP

   Inc. v. MPHJ Tech. Invs., LLC, 817 F.3d 1339, 1347 (Fed. Cir. 2016) (“[t]he noninstituted

   grounds do not become part of the IPR. Accordingly, the estoppel provisions of § 315(e)(1)

   do not apply”); 35 U.S.C. § 315(e)(1).

          Accordingly, HCL has sought invalidation of each of the 65 asserted patents claims

   through the five requests for ex parte reexamination, on the grounds that each of the claims

   are invalid as anticipated under 35 U.S.C. § 102, or invalid as obvious under 35 U.S.C. §

   103.

          While the IPR Petitions were not decided on substantive grounds, HCL feels it

   necessary to point out to the Court that the Requests include more arguments for invalidity

   of the asserted patents as the Requests, unlike the IPR Petitions, are not subject to a strict

   word count limit.     HCL’s Requests also include prior art references and prior art

   combinations not included in the Petitions. Lastly, the Requests include arguments for

   invalidity under 35 U.S.C. § 102 (anticipation) whereas the IPR Requests did not.

          For each Request, the USPTO has three months from the Request filing date to

   determine whether or not a substantial new question of patentability (“SNQP”) affecting

   any claim of the subject patent has been raised by HCL’s Request. If a SNQP is not found

   then the reexamination process will end. If a SNQP to even one claim is found, an order

   for ex parte reexamination of the patent is issued. See 35 U.S.C. § 304. Throughout the

   reexamination process claims may be cancelled as invalid, amended by the Patent Owner,



                                                 4
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 5 of 10 PAGEID #: 2341




   or even new claims added. For reexaminations that proceed, the eventual conclusion of

   the reexamination occurs when a reexamination certificate is issued. See 35 U.S.C. 307.

   Among other things, the certificate identifies (1) whether any claims are cancelled as

   unpatentable; (2) whether any claims are confirmed as patentable; and (3) whether any

   claims have been amended or new claims added as patentable. 35 U.S.C. § 307.

           USPTO statistics show that approximately 91% of requests for ex parte

   reexamination are granted. (Exhibit F, USPTO “Ex Parte Reexamination Filing Data –

   September 30, 2018”, at pg. 1(Item 5 – “Decisions on Requests”); Marsh Dec. at ¶ 12).

   Furthermore, approximately 67% of issued reexamination certificates have included

   changes to the claims of the reexamined patent. Ex. F at pg. 2 (Item 8 – “Reexam certificate

   claim analysis”).

   II.    RELEVANT LAW AND ARGUMENT

          This Court has recognized that “the issue of whether to stay an action for alleged

   patent infringement pending the reexamination process lies within the sound discretion of

   the Court.” See Lear Corp. v. TS Tech U.S. Corp., Case No. 2:11-cv-245, 2011 U.S. Dist.

   LEXIS 162002, at *2-3 (S.D. Ohio Oct. 24, 2011) (granting motion to stay pending

   reexamination).

          As previously recognized by this Court, in determining whether to stay litigation

   pending reexamination, courts generally weigh three factors: (1) whether a stay would

   unduly prejudice or present a clear tactical disadvantage to the non-moving party; (2)

   whether a stay will simplify the issues in question and trial of the case; and (3) whether

   discovery is complete and whether a trial date has been set. Lear Corp., U.S. Dist. LEXIS

   162002, at *3. Here, the relevant factors heavily weigh in favor of a stay.



                                                5
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 6 of 10 PAGEID #: 2342




          A.      A Stay Will Not Unduly Prejudice KCI or Present a Clear Tactical
                  Disadvantage to KCI

          The relevant analysis of this factor is not whether KCI may be prejudiced, but

   whether KCI will be unduly prejudiced by a stay or suffer a clear tactical disadvantage.

   As HCL previously argued in a prior motion for stay, it would be contradictory for KCI to

   argue undue prejudice when KCI waited approximately a year after contacting HCL about

   its asserted patents to even file this lawsuit. (See Dkt. No. 48 at pg. 9). Furthermore, KCI

   has not moved for a preliminary injunction. See VirtualAgility Inc. v. Salesforce.com, 759

   F.3d 1307, 1319 (Fed. Cir. 2014) (finding that the patent owner’s stated reasons for not

   pursuing preliminary injunction “contradicts [patent owners] assertion that it needs

   injunctive relief as soon as possible.”)

          There is no clear tactical disadvantage that KCI would suffer during a stay. As the

   Court is aware, HCL and KCI have stipulated and obtained the Court’s leave to amend

   their infringement and invalidity contentions. (Dkt. No. 60). The parties can even wait

   until after the issuance of the claim construction order to serve their amended contentions.

   Id. Accordingly, it is already presumed that the parties will be doing further work to revise

   their contentions, lessening any claim of undue prejudice.

          B.      A Stay Has the Potential to Greatly Simplify the Issues in this Case

          It is very likely that the USPTO will grant HCL’s Requests for ex parte

   reexamination against the Asserted Patents. It is also likely that at least some of the 65

   asserted claims will be cancelled as invalid or amended by KCI in order to survive

   reexamination. As stated above, USPTO statistics show that approximately 91% of

   reexaminations have historically been granted, and of those 67% result in changes to the

   claims. See Exhibit F, at pg. 2. In addition to supporting a strong likelihood of success,

                                                6
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 7 of 10 PAGEID #: 2343




   these statistics also demonstrate the great extent to which the claims of this case may be

   simplified.

           If the USPTO were to invalidate all of the asserted claims then KCI’s patent claims

   would be moot. Apart from invalidation, even amendment of KCI’s asserted claims as a

   result of the reexamination could effectively result in a reduction of KCI’s patent claims as

   patent claim amendments could moot KCI’s infringement arguments.

           Lastly, it is pointed out that when HCL filed its IPR Petitions, the Petitions did not

   include all claims asserted in the case, but rather a subset of claims that excluded

   “transparent tail” tag claims. The “transparent tail” claims have since been removed from

   this case, mainly through the dismissal of KCI’s counts for infringement of the ʼ479 and

   ʼ294 patents. (Dkt. No. 53, Joint Stipulation of Partial Dismissal Without Prejudice)2. All

   of the 65 claims currently asserted by KCI against HCL are the subject of HCL’s pending

   Requests for ex parte reexamination.

           C.       A Stay of This Case Will Conserve Judicial Resources

           District Courts measure the stage of litigation by the date the motion for stay is

   filed. See VirtualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307, 1317 (Fed. Cir. 2014)

   (“Generally, the time of the motion is the relevant time to measure the stage of litigation.”)

           In its April 29, 2019 decision on HCL’s first motion for stay, the Court found that

   “the stage of litigation here is neutral.” See Dkt. No. 55 at pg. 2-3. HCL respectfully

   asserts that this factor should still be considered neutral, and not weigh against a stay. Even

   though three months have since passed, fact discovery is still underway, no trial date has

   been set, and the parties are still awaiting a claim construction order.


   2
    KCI has also informed HCL that it is no longer asserting Claim 53 of the ʼ169 patent, the only
   “transparent tail” tag claim previously asserted that was not in the ’479 or ’294 Patent.

                                                       7
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 8 of 10 PAGEID #: 2344




          If a stay is not granted and the USPTO grants HCL’s ex parte reexamination

   Requests, there is great potential for wasted efforts by both the Court and the parties. For

   example, time and resources devoted to the litigation of claims cancelled or amended will

   have been wasted. Efforts pertaining to claim construction, invalidity contentions, and

   infringement contentions would need to be repeated to address any amended language of

   the claims, or cancelled claims. Indeed, the Federal Circuit has held that cancellation of

   claims by the USPTO moots pending litigation on those claims where no final judgment

   has been entered by the court. See Fresenius USA, Inc. v. Baxter Int’l, Inc., 721 F.3d 1330,

   1347 (Fed. Cir. 2013) (vacating jury finding of validity and infringement where USPTO

   invalidated challenged claims while litigation still pending on appeal).

          For at least the above reasons, a stay is warranted in order to conserve judicial

   resources.

          D.      A Stay Should be Granted Now While the USPTO is Considering
                  Whether to Grant HCL’s Requests

          Delaying a stay while the USPTO considers whether to grant HCL’s pending

   Requests will require the parties and this Court to expend efforts that may prove to be

   unproductive if institution is granted and any of the claims are later cancelled or amended.

          HCL is aware that the Court previously declined to enter a stay pending decisions

   on whether to institute HCL’s IPR Petitions and held the decision in abeyance pending the

   decision. However, it is possible that the next three months of this litigation could involve

   many activities and efforts by both parties. If the Court were to issue a claim construction

   order in the very near term it is entirely possible that the next three months would require

   the parties to finish fact discovery and serve initial expert reports (as well as serve their




                                                8
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 9 of 10 PAGEID #: 2345




   amended invalidity and infringement contentions). (See Dkt. No. 23-1, Preliminary

   Pretrial Order, Proposed Schedule).

   III.   CONCLUSION

          For the above reasons HCL respectfully requests that the Court stay these

   proceedings pending a final decision by the USPTO on HCL’s ex parte reexamination

   Requests. In the alternative, HCL respectfully requests a temporary stay pending the

   USPTO’s decision whether to grant reexamination on HCL’s Requests, after which time

   the Court may consider a longer stay.


                                             Respectfully submitted,


                                             s/ Beverly A. Marsh
                                             Jeffrey S. Standley (OH Bar 0047248)
                                             F. Michael Speed, Jr. (OH Bar 0067541)
                                             Beverly A. Marsh (OH Bar 0080935)
                                             Standley Law Group LLP
                                             6300 Riverside Drive
                                             Dublin, Ohio 43017
                                             Telephone: (614) 792-5555
                                             Facsimile: (614) 792-5536
                                             Email: jstandley@standleyllp.com
                                                     mspeed@standleyllp.com
                                                     bmarsh@standleyllp.com
                                                     litigation@standleyllp.com

                                             Attorneys for Defendant/Counterclaim
                                             Plaintiff Health Care Logistics, Inc.




                                            9
Case: 2:17-cv-01041-ALM-CMV Doc #: 64 Filed: 07/31/19 Page: 10 of 10 PAGEID #: 2346




                                 CERTIFICATE OF SERVICE

           I certify that on July 31, 2019, the foregoing was served via the Court’s CM/ECF

    filing system, which will send notification of such filing to all counsel of record.

                                                  s/ Beverly A. Marsh
                                                     Beverly A. Marsh




                                                 10
